DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recites the limitation "the nucleic acid segment amplification portion" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al (US PGPub 2018/0080060) in view of Di Carlo et al (US PGPub 20180056294).
Regarding Claim 1, Gifford et al teaches a system (referred to as chip 100, illustrated in Figure 1), comprising: 
an input channel (referred to as inlet 105A) having a first end and a second end to flow nucleic segments therethrough (see [0032]); 
a mixing portion (the region of the channel formed immediately after the inlet 105A and before the nanoDLD array, see [0005], [0032] and [0047]) coupled to the input channel, the mixing portion including at least two different categories of beads, the different categories of beads having different sizes from each other (see [0004] and [0032]),
 a separation chamber (referred to as nanoDLD array 120) in fluid communication with the second end of the input channel, the separation chamber having a passive separation structure (which includes pillars 125), the passive 
at least two output channels (outlet 140 and 145), each output channel coupled to the chamber to receive separated categories of beads and attached nucleic acid segments (see Figure 1 and [0034]); and 
an integrated pump (referred to as fluid driver 625, which may be a pump) to facilitate flow through the separation chamber, the integrated pump being positioned within at least one of the input channel or one of the at least two output channels (see [0044] and Figure 10A).
Gifford et al does not teach that the mixing portion includes at least two different categories of beads, each category of beads having a probe to attach to a corresponding nucleic acid segment.
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the microfluidic trapping device 12 and the droplet generation device 14 (see [0041]). The system 10 described herein may also be used in conjunction with particles 100 such as beads that present moieties such as biomarker-binding sites that can bind and/or react with a target. Target biomarkers such as nucleic 
Regarding Claim 2, Gifford et al teaches a system as described in claim 1 above, wherein the array of columns (pillars 125) which provide for the passive separation, are spaced relative to each other such that flowing particles larger than the slot width of the gap between the columns (pillars 125) flow in one direction, while differently sized 
Regarding Claim 3, Gifford et al teaches a system as described in claim 1 above, where the inlet (105A) can be an opening or hole in the walls around the nanopillar array 120 or can span the width of the nanopillar array 120 through which fluid can flow (see [0032]). In addition, Gifford et al also teaches the channels in fluid communication with the separation section (nanoDLD pillar array) are microchannels through which fluid flows (see [0031] and [0037]).
Regarding Claim 6, Gifford et al teaches the system of claim 1, wherein the mixing portion (the region of the channel formed immediately after the inlet 105A and before the nanoDLD array, and also shown as a region in Figure 10 disposed between the injection port and the array, see [0005], [0032] and [0047]) is a chamber positioned between the first end of the input channel (105A) and the separation chamber (array 120) (see Figures 7-10.).
Regarding Claim 7, Gifford et al teaches that a complex mixture of different DNA and RNA strands, reagents, enzymes, macromolecules, molecules, surfactants, salts, catalysts, etc., is fed into the nanoDLD array 120 through an injection port 605 using a fluid driver 625 in the housing 1005 (see [0046] and [0058]). Therefore injection port 605 is functioning as a reagent input channel which is fluidly connected to inlet 105A.
Gifford et al does not teach that the flow from the reagent input channel includes a lysing agent to lyse cells in the input channel to release the nucleic acid segments in the cells.

Regarding Claims 8-10, Gifford et al does not disclose a nucleic acid segment amplification portion in fluid communication with at least one output channel, wherein the nucleic acid segment amplification portion includes a series of thermal zones to cycle temperature as the nucleic acid segments flow through the output channel and wherein the nucleic acid segment amplification portion includes a thermocycling zone, a 
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the microfluidic trapping device 12 and the droplet generation device 14 (see [0041]). Furthermore, Di Carlo et al teaches that the system 10 further includes a chamber or reservoir 46 in which nucleic acid amplification is performed (and wherein chamber 46 is in fluid communication to the output channel 30). This nucleic acid amplification portion includes a series of thermal zones to cycle temperature (at different temperatures, wherein there are three zones 95° C., 55° C and 72° C) and wherein the 72° C zone is a thermocycling zone, where amplification is facilitated (see [0063]). It would have been obvious to one of ordinary skill in the art to modify the system of Gifford et al by incorporating a nucleic acid amplification portion (such as reservoir or chamber 46 of DiCarlo et al) for the benefit of enabling single cell in-situ PCR to be performed by the system (see [0088] of DiCarlo et al). 
Regarding Claim 11, Gifford et al teaches a system (referred to as chip 100, illustrated in Figure 1), comprising: 
an input channel (referred to as inlet 105A) having a first end and a second end to flow nucleic segments therethrough (see [0032]); 

 a separation chamber (referred to as nanoDLD array 120) in fluid communication with the second end of the input channel, the separation chamber having a passive separation structure (which includes pillars 125), the passive separation structure including an array of columns spaced apart to facilitate separation of the different categories of beads and attached corresponding nucleic acid segment into at least two flow paths based on a size of the category of the beads (see [0032], [0035] and [0036]) ; 
at least two output channels (outlet 140 and 145), each output channel coupled to the chamber to receive separated categories of beads and attached nucleic acid segments (see Figure 1 and [0034]); and 
an integrated pump (referred to as fluid driver 625, which may be a pump) to facilitate flow through the separation chamber, the integrated pump being positioned within at least one of the input channel or one of the at least two output channels (see [0044] and Figure 10A).
Gifford et al does not teach that the mixing portion includes at least two different categories of beads, each category of beads having a probe to attach to a corresponding nucleic acid segment. In addition, Gifford et al does not teach that the 
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the microfluidic trapping device 12 and the droplet generation device 14 (see [0041]). The system 10 described herein may also be used in conjunction with particles 100 such as beads that present moieties such as biomarker-binding sites that can bind and/or react with a target. Target biomarkers such as nucleic acids, proteins, or exosomes/microvesicles can be captured onto 15-20 micrometer diameter beads 100 which are also stably trapped within the microfluidic trapping device 12 and can be released into droplets 120 for analysis. These beads 100 can be rigid (e.g., polystyrene, silica, PMMA) or soft (e.g., PEG or polyacrylamide hydrogel). Beads 100 should have a molecular recognition element coated on their surface (e.g., antibody, aptamer, complementary nucleic acid sequence). Beads 100 can also be given a unique signature or fingerprint: either through size if spherical, shape, fluorescence emission, or absorption-based color, or unique nucleic acid sequences initially introduced on the bead 100 that are incorporated into amplified nucleic acid products as a barcode. Multiple beads of each type (10-20) can then be used where each particular bead contains a recognition element specific to a different target. Bead recognition elements can target circulating tumor DNA (ctDNA) by incorporating a 
In addition, the analogous art of Di Carlo also teaches a microfluidic device which includes a 10 minute hot start step for polymerase activation at the beginning to completely lyse the cells and release the genomic DNA into the droplet volume. Alternatively, lysis can be performed chemically while cells remain trapped in the microfluidic device using a weak lysis/permeabilization wash solution (e.g., lysis buffer (100 mM Tris pH 8.0, 0.2% Tween-20, proteinase K 1.5 mg/ml), followed by introduction of a nucleic acid amplification solution, and then droplet generation (See [0063]- [0064]). Thus, it would have also been obvious to integrate a cell lysing portion (as described in DiCarlo) to provide a lysing agent to release component DNA fragments within a microfluidic chip.
Regarding Claim 12, Gifford et al does not teach a cell lysing portion which includes a reagent input channel in fluid communication with the input channel.
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 
Regarding Claim 13, Gifford et al does not disclose a nucleic acid segment amplification portion in fluid communication with at least one output channel.
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the microfluidic trapping device 12 and the droplet generation device 14 (see [0041]). Furthermore, Di Carlo et al teaches that the system 10 further includes a chamber or reservoir 46 in which nucleic acid amplification is 
Regarding Claim 14, Gifford et al teaches a system (referred to as chip 100, illustrated in Figure 1), comprising: 
an input channel (referred to as inlet 105A) having a first end and a second end to flow nucleic segments therethrough (see [0032]); 
a mixing portion (the region of the channel formed immediately after the inlet 105A and before the nanoDLD array, see [0005], [0032] and [0047]) coupled to the input channel, the mixing portion including at least two different categories of beads, the different categories of beads having different sizes from each other (see [0004] and [0032]),
 a separation chamber (referred to as nanoDLD array 120) in fluid communication with the second end of the input channel, the separation chamber having a passive separation structure (which includes pillars 125), the passive separation structure including an array of columns spaced apart to facilitate separation of the different categories of beads and attached corresponding nucleic acid segment 
at least two output channels (outlet 140 and 145), each output channel coupled to the chamber to receive separated categories of beads and attached nucleic acid segments (see Figure 1 and [0034]); and 
an integrated pump (referred to as fluid driver 625, which may be a pump) to facilitate flow through the separation chamber, the integrated pump being positioned within at least one of the input channels or one of the at least two output channels (see [0044] and Figure 10A).
Gifford et al does not teach that the mixing portion includes at least two different categories of beads, each category of beads having a probe to attach to a corresponding nucleic acid segment. In addition, Gifford et al does not teach a nucleic acid segment amplification portion in fluid communication with at least one output channel.
However, in the analogous art of microfluidic trapping devices, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the microfluidic trapping device 12 and the droplet generation device 14 (see [0041]). The system 10 described herein may also be used in conjunction with particles 100 such as beads that present moieties such as biomarker-binding sites that can bind and/or react with a target. Target biomarkers such as nucleic 
Furthermore, Di Carlo et al teaches a system 10 for isolating and emulsifying particles or cells 100 within droplets 120 (as seen, e.g., in FIG. 2) according to one embodiment. The system 10 includes several main sub-components including an upstream located microfluidic trapping device 12, a downstream located droplet generation device 14, and a valve 16 interposed between the output from the .
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al and DiCarlo as applied to claim 1 above, and further in view of Govyadinov et al (US PGPub 20140/377145).
Regarding Claim 4, the previous combination of Gifford et al and DiCarlo et al does not disclose that the integrated pump is an inertial pump.
However, in the analogous art of microfluidic systems, Govyadinov et al teaches a microfluidic system embodiment where the main channel actuators (123) may be any of a number of types of fluidic inertial pump actuators (see [0050]). Furthermore, these pumps are also taught to be anywhere along the length of the main channel, and a number of various secondary channels (see [0050]). It would have been obvious to one of ordinary skill in the art to modify the system of Gifford in view of DiCarlo by incorporating Govyadinov’s teaching of using inertial pumps along the channels of a 
Regarding Claim 5, the previous combination of Gifford et al and DiCarlo et al does not teach that the integrated pump includes a thermal inkjet resistor or a piezo element.
However, in the analogous art of microfluidic systems, Govyadinov et al teaches a microfluidic system embodiment where the main channel actuators (123) may be implemented as piezo elements, such as, for example, lead zirconium titanate-based (PZT) or thermal resistors that produce steam bubbles to create fluid displacement within the main channel (121) (see [0051]). In addition, Govyadinov also teaches that actuators within secondary channels (124) may also include thermal resistors that produce steam bubbles to create fluid displacement or piezo elements, such as, for example, lead zirconium titanate-based (PZT) (see [0056]). It would have been obvious to one of ordinary skill in the art to modify the system of Gifford in view of DiCarlo by incorporating Govyadinov’s teaching of using thermal pumps and piezo element pumps as the integrated pump for the benefit of producing steam bubbles or inducing deflection to create fluid displacement (see [0051] of Govyadinov et al). 
Regarding Claim 15, the previous combination of Gifford et al and DiCarlo et al does not disclose that the integrated pump includes an inertial pump or a drop ejection nozzle actuated by a thermal inkjet resistor or a piezo element.
However, in the analogous art of microfluidic systems, Govyadinov et al teaches implementing actuators (that can also function as pumps, causing fluid to flow) within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797